 Case 3:18-cv-01322-KAD Document 308-31 Filed 09/29/20 Page 1 of 4




Plaintiff Exhibit FF
     Case 3:18-cv-01322-KAD Document 308-31 Filed 09/29/20 Page 2 of 4
                             CONFIDENTIAL




Message
from:          Thomas Phlll
on behalf of   Thomas PhNlp
Sent;          10/8/2014 11;41:26 AM
Toy            Moity Ki~tg
Subject:       Re: DiscipUnary Action


yes, I wrote if incorrectly in the e-mail and have corrected it

_ and                  are suspended

T



Thomas W. Philip
Headmaster.
Bnanswick School
100 Maher Avenue Greenwich, CT 06830
                        {Fax)
                          wv w,bru.}~swi.~k~ of r
                          ~

On Wed,Oct 8, 2014 at 11:33 AM,Molly King                                           wrote:
Hi Tom,

Thanks for sharing. Wasn'tit~ who was going to be suspended,alang~?

m

On Wed,Ocl 8, 2014 at 11:26 AM,Thomas Philip                                        wrote:
TO: US Faculty
FROM:TWP
DATE; 10/8/T 4
RE: Disciplinary Action

On Monday of this week,]learned of an impromptu gathering hcid at the home of n Freshman boy on the
Friday before }iomecoming.

Apparently, unknown to the parents, alcohol made its way into tl~e gathering and in a somewhat circuitous way,
the party has gained the attention of the Greenwich Police.

1 have had several conversations with the Greenwich Police and remain unclear as to whether their investigation
will run a full course or not.


Regardless ofthe Police outcome, now that this event has been brought to our attention, a respa~se fFo~n the
School seems necessary.

 As a result, the following action has been taken:




                                                                                                      WICK000864
    Case 3:18-cv-01322-KAD Document 308-31 Filed 09/29/20 Page 3 of 4
                            CONFIDENTIAL




Please let me know if you haue any related question,



Thomas W,Philip
Headmaster
Brunsruick School
]00 Mnhor Avenue ~ Greenwich, CT 06830
              ~            Fax)
            ~
                           ~ +« wW.brunswickschooi.org




                                                                  WICK000865
       Case 3:18-cv-01322-KAD Document 308-31 Filed 09/29/20 Page 4 of 4
                               CONFIDENTIAL




Message
From:          Thomas Phlll
on behalf of   Thomas Phtl(p
Sent:          10/7/2014 2:56:19 PM
To:            Adam Rohdie
SubJect:       Re: Voieemaii


Ok

I']I circle back with-

~'



On Oct 7, 2014, at 2:52 PM, Adam I2ohdie-_wrote:

Tom-- got yow• VM:- I think there are actually 2 videos out there. One was made by                  ~~d then
another made by~(sp)(B~uiiswick               student) which  is the o»e that the police lave not t e one from.
~~~
 On'Ilie, Oct 7, 2014 ~l 2:4G PM,'Thomas Philip                                    wrote:
 Adam

 I left y, ou a voicemail this afternoon and just wanted to contirn~ that
 you had received it

 As t1~e boy cnncerneci is not one of our current students, 7 have not
 contacted the parents and will leave lhai t~ you unless t hear
 othea•wise from you




 Adam Rohdie
 Headmaster
 The Greenwich Country Day School
 P.O, Box 623
 401 C71d Church Rd.
 Greenwich, C7 U6838




                                                                                                        WICK000866
